Citation Nr: 1640533	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-09 350	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from March 1986 to March 1990.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in July and December of 2010.  

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  For example, while the Veteran has claimed entitlement to service connection for gastroenteritis, the medical evidence of record includes diagnoses of irritable bowel syndrome (IBS) and neurogenic bowel.  The Board has therefore recharacterized the issues on appeal as listed on the first page, above.

In June 2015, a Travel Board hearing was conducted at the RO before the undersigned.  The transcript from that hearing has been associated with the record.  The case was subsequently remanded for additional development in August 2015, and it has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, a statement of the case (SOC) was issued in February 2012, and a supplemental statement of the case (SSOC) was issued in January 2016.  The SSOC indicated that the evidence reviewed by the AOJ included all the evidence cited in the SOC and, in addition, VA treatment records dated between September 2009 and December 2015.  However, in April 2012, the AOJ had received a letter from a private physician who had treated the appellant for gastrointestinal complaints.  The private physician opined that the appellant's gastrointestinal pathology had been present since 1986.  There is no indication that this piece of evidence was considered by the AOJ.  In addition, while the SSOC indicates that the Veteran's claim had been denied because there was no evidence of a current chronic gastrointestinal disability, private medical treatment records dated between December 2013 and June 2015 that reflect treatment for gastrointestinal pathology and include a diagnosis of irritable bowel syndrome, diarrhea type (IBS-D) were added to the electronic file in November 2015.  There is no indication that this medical evidence was considered by the AOJ.  

The case was thereafter transferred to the Board in April 2016.  The AOJ was in receipt of pertinent private medical records prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent private medical information was newly obtained by the AOJ and was not addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no SSOC addressed the additional pertinent private medical evidence added to the evidence of record after the SOC was issued in February 2012.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Review of the medical evidence of record indicates that the Veteran has been treated for gastrointestinal complaints by several private providers.  However, no records have been received from the private physician who submitted letters to the AOJ in January 2012, and April 2012.  Records from another provider, a family medicine clinic, only cover the period from 2007 to 2008, while the records from the University of Florida only cover the period from 2103 to 2015.  Because such records could address the etiology and/or onset date of the Veteran's claimed gastrointestinal disorder, VA is therefore on notice of records that may be probative to the claim and any such records should be obtained and added to the claims file.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 38 C.F.R. § 3.159.

While the case is in remand status, the originating agency should also obtain any outstanding VA records pertinent to the Veteran's claim.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The Board remanded the case to get an addendum opinion from the physician who rendered the opinion issued in connection with the November 2009 VA medical examination.  However, that physician is no longer located in Florida and the addendum opinion was rendered by the physician's assistant (PA) who conducted the November 2009 examination.  In October 2015, the PA rendered an opinion indicating the appellant did not have any chronic gastrointestinal pathology but the opinion did not include any discussion of the evidence of record containing a diagnosis of IBS-D.  The PA also did not address the April 2012 private medical opinion that the appellant's gastrointestinal pathology had existed since 1986.  Therefore, it is unclear whether or not the PA even reviewed those private medical records.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the above reasons, the opinions of the VA examiners of record are inadequate and the case must be remanded so that these deficiencies can be rectified.

Finally, service connection is warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The appellant is service-connected for a spinal disability with radiculopathy into both lower extremities.  A December 2013 private medical record indicates that the appellant could have a neurogenic bowel.  However, the AOJ has not analyzed the appellant's service connection claim with consideration of a theory of secondary service connection, to include by way of aggravation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim). 

The evidence of record at this time does not delineate whether or not the appellant's claimed gastrointestinal disorder is related by any possible theory, including aggravation, to her service-connected spinal disability with radiculopathy into the lower extremities.  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The AOJ has not yet discussed the theory of secondary service connection, to include by way of aggravation.  This must be addressed on remand. 

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claim.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated her for her gastrointestinal complaints since 1990.  After securing the necessary release(s), obtain such records.  In particular, complete records from the University of Florida, Dr. Herman and Dr. Evans/Dr. Lebeda must be obtained.  Also, VA treatment records dated from October 2015 onward must be obtained.

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and her representative must also be informed of the negative results and be given opportunity to secure the records.

3.  After completing the above development action, arrange to have the Veteran examined by a gastroenterologist.  The gastroenterologist is to provide a reasoned, written discussion as to the probabilities regarding the etiology and date of onset of any currently diagnosed chronic gastrointestinal disorder, with a comprehensive discussion of the rationale and documentation for any conclusions.

The entire electronic claims file must be reviewed by the gastroenterologist.  The gastroenterologist must provide a written opinion that addresses all of the following questions:

      (a)  Identify any and all chronic gastrointestinal disorders present since May 2008 (the date of the claim).
      (b) Is there any evidence of a chronic gastrointestinal disorder in the Veteran's service medical treatment records?  
      (c) Did the Veteran exhibit any signs or symptoms in service (March 1986 to March 1990) that were an early manifestation of any current chronic gastrointestinal disorder?  
      (d) Is the Veteran's current chronic gastrointestinal pathology causally or etiologically related to her period of military service (March 1986 to March 1990)?  
      (e) If not, is the Veteran's current chronic gastrointestinal pathology related to symptoms and signs that may have occurred within one year of her service separation in March 1990?  
      (g) If not, is any current chronic gastrointestinal pathology proximately due to, or aggravated by, any disorder for which service-connection has already been established - stated alternatively, does the Veteran have a chronic gastrointestinal disorder that is caused or aggravated by her service-connected lumbar spine disability with radiculopathy into each lower extremity and/or her pes planus and/or treatment thereof?  

In assessing the relative likelihood as to origin and etiology of any gastrointestinal disorder diagnosed above, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed gastrointestinal disorder is causally or etiologically related to the Veteran's active service or service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology or onset date of the Veteran's gastrointestinal disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Any additional development suggested by the evidence must be undertaken.  If the examining gastroenterologist determines that additional testing or examination is needed before the requested opinions can be rendered, schedule the Veteran for such a testing or examination. 

5.  Upon receipt of the report from the VA examining gastroenterologist, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

6.  Thereafter, readjudicate the Veteran's service connection claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include direct, presumptive and secondary service connection, including by way of aggravation.

7.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The Veteran is advised that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

